Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/18/2021 has been entered.  As directed by the amendment: claims 1-5, 7-8, and 11-12 have been amended, with claims 13-20 being withdrawn.  Therefore, claims 1-12 are currently pending examination.
The amendments are sufficient in overcoming the previously indicated rejections under 35 USC 112 (b), as well as, under 35 USC 102.
Further grounds of rejection, necessitated by the amendment, are presented herein.
Claim Objections
Claim 4 is objected to because of the following informalities:  “plurality of bridges” should be “plurality of first bridges” and “plurality of the tracks” should be “plurality of first tracks”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minonishi (U.S. Patent 6392205) in view of Nakamura (U.S. Patent 7417206) in view of Bower et al. (U.S. Publication 2005/0109771), hereinafter Bower.
Regarding claim 1, Minonishi teaches an electric heater (Figures 1 and 9; with Figure 9 showing disk heater 11 that is applied to the temperature control apparatus shown in Figure 1; 12:47-49) (Figure 1 shows disk heater 10 formed on substrates 5/6; 8:38-45) comprising:
a substrate (13:3-22; “each of the wire-like heating elements 30 and 30' and each of the power feeding portions 31, 31'; 32, 32' is formed by adhering stainless thin film for example on a back surface of a disc film made of one sheet of polyimide resin, and by etching a front surface of the thin film. A portion of a disc film body 18a of the disc heater 11 having the above-described structure, on which the wire-like heating elements 30 and 30' are formed, is integrally adhered to a thin disc A1 made of aluminum for example via an adhesive sheet”); and 
a plane heating element (disk heater 11) disposed on one surface of the substrate (as shown in Figure 1), 
wherein the plane heating element (disk heater 11
a first plane heating element (11a) disposed at a center of the plane heating element (11a) (12:49-65; “…disc heater portion 11a in a center region of the disc heater…”), and
a second plane heating element (11b) disposed to surround the first plane heating element (11a) (12:49-65; “…auxiliary heater portion 11b in a portion of the entire outer periphery of the disc heater portion 11a…”),
wherein the first plane heating element (11a) includes:

    PNG
    media_image1.png
    706
    649
    media_image1.png
    Greyscale

a first pattern portion (topology pattern of heating element 30) (12:51 to 13:2; “three wire-like heating elements 30 are connected to one set of power feeding portions 31 and 32 in parallel, and in the other set, two wire-like heating elements 30' are connected to the other set of power feeding portions 31' and 32' in parallel. The three wire-like heating elements 30 form a topology pattern of the disc heater portion 11a in a center region of the disc heater 11, and the two wire-like heating elements 30' form an auxiliary heater portion 11b in a portion of the entire outer periphery of the disc heater portion 11a except a region (gap) 34 where the wire-like heating elements 30' are not laid. In the topology patterns of the wire-like heating elements 30 and 30', the arc portions 30a and 30'a and their connecting portions 30b and 30'b uniform the calorific values as a predetermined pattern as in the previous embodiment, and further in the present embodiment, the calorific values of the inner and outer regions of the disc heater 11 are uniformed by controlling the wire-like heating elements 30 and 30' of the sets individually.”) including a first start point and an first end point (taken as the start and end of the heating element(s) which connects to the power feeding portions 31 and 32); 
a first electrode portion (power feeding portions 31 and 32) connected to the first start point and the first end point of the first pattern portion, and

    PNG
    media_image2.png
    335
    409
    media_image2.png
    Greyscale

Figure 9 of Minonishi

a first connector (taken as the area in which 31 and 32 connect with the heating elements 30) (12:49-60; “…three wire-like heating elements 30 are connected to one set of power feeding portions 31 and 32 in parallel, and in the other set, two wire-like heating elements 30' are connected to the other set of power feeding portions 31' and 32' in parallel….”) (the structure that connects the feeding portions 31 and 32 to the heating elements is taken as the first connector) connected between the first pattern portion and the first electrode portion (31/32),
wherein the second plane heating element (11b) includes:

    PNG
    media_image3.png
    706
    649
    media_image3.png
    Greyscale

a second pattern portion (30’) including a second start point and a second end point (taken as the start and end of heating element(s) 30 that connect to 31’ and 32’), the second pattern portion surrounding at least a portion of the first pattern portion (as shown in Figure 9
a second electrode portion (power feeding portions 31’ and 32’) connected to the second start point and the second end point of the second pattern portion (30’) (12:54-55; “heating elements 30' are connected to the other set of power feeding portions 31' and 32' in parallel”), 
wherein a thickness of the first electrode portion (31/32) is thicker than a thickness of the first pattern portion (as shown in Figure 9 above) (See also 13:12-22; “each of the power feeding portions 31, 31'; 32, 32' is formed over substantially an entire region of a power-feeding-portion-forming region 18b made of insulative resin film, which extend in the outer diameter direction with a predetermined width and a predetermined length in the circumferential direction from a portion of the outer periphery of the disc film body 18a. Each of the wire-like heating elements 30 and 30' is connected to a portion of an end edge of the power feeding portions 31, 31'; 32, 32' at the side of the wire-like heating elements 30 and 30'.”) (13:36-60; “…the wire-like heating elements 30 and 30' are formed in a predetermined pattern on the disc insulative resin film body 18a via a metal thin film. Further, in forming the power feeding portions 31, 31'; 32, 32' over substantially the entire surface of the power-feeding-portion-forming region 18b integrally extending from a portion of the peripheral edge of the disc insulative resin film body 18a with necessary width and length, end edges of the power feeding portions 31, 31'; 32, 32' closer to the wire-like heating elements 30 and 30' are made to extend to an inner 
Minonishi teaches, substantially, the claimed invention except including the first connector (the connection between the heating elements 30 and the power feeding portions 31/32) connected between the first pattern portion and the first electrode portion. Minonishi is silent on the first connector being an auxiliary heating unit capable of generating heat at a same temperature as the first pattern portion.

    PNG
    media_image4.png
    557
    803
    media_image4.png
    Greyscale

Figure 1 of Bower
10) to comprise a substrate (160) and a heating element (100), with the heating element (100) including a pattern portion (serpentine pattern shown. See also paragraph 0027), an electrode portion (150, which provides electrical connection to a source of AC or DC power-para. 0029), and a first connector (electrical conductors 110/120-para. 0028) connected between the pattern portion (para. 0028) and the electrode portion (para. 0029).  Here, the pattern portion, connector and electrode portion of Bower are considered to correspond to the same of Minonishi.
Bower further teaches the first connector (110/120) being an auxiliary heating unit capable of generating heat at a same temperature as the first pattern portion (para. 0009; “…the first and second electrical conductors may be formed from the same material as the layer of electrical resistance material….”) (para. 0028, “...the first and second electrical conductors may be formed from a more conductive material than the material used to form the heating element 100, such as aluminum, copper, etc….”).
With respect to the first connector, Bower states, in paragraph 0028, that “[w]here the first and second electrical conductors 110, 120 are formed from the same material as the heating element 100, they may have a greater surface area than the heating element 100” (emphasis added).  Here, those of ordinary skill in the art would understand that the conductors 110, 120 need not have a greater surface area than the heating element.
With the conductors 110, 120 being made from the same material as the heating element and having the same source of electrical power, it logically follows that the resistance of the conductors is the same as that of the heating element.  With current 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Minonishi with Bower, by substituting the first connector of Minonishi, with the teachings of Bower, in order to provide a connector, between the pattern portion and the electrode portion, that allows for greater temperature uniformity across the electric heater (para. 0065).
Regarding claim 2, the primary combination, as applied to claim 1, teaches each claimed limitation.
Minonishi further teaches wherein the first pattern portion includes: 

    PNG
    media_image5.png
    797
    822
    media_image5.png
    Greyscale

a plurality of first tracks spaced apart from each other (individual windings of 30) and having an arc shape (30a) increasing from an inside to an outermost side of the pattern portion (as shown above, relative to the radial direction), and a plurality of first bridges (30b) connecting the plurality of first tracks in series (12:55-67 disclosing 30a being arc portions and 30b being connecting portions.  30b bridges spaced apart tracks and connects, electrically, such tracks in series) (10:39-47, referring to arc portions 30a and connecting portions 30b, states that “By employing such topology pattern of wire-like heating elements 30, an area occupied by the arc portions 30a (30a-1 to 30a-3) can be largely increased than the connecting portions 30b (30b-1 to 30b-3) as compared with the conventional topology pattern of this type.”).  
Regarding claim 3, the primary combination, as applied to claim 2, teaches each claimed limitation.
Minonishi further teaches wherein the thickness of the first electrode portion (31/32) is thicker than a thickness of any first track of the plurality of the tracks (31/32 are shown in Figure 9 being substantially thicker than the tracks of the pattern portion 30).
Regarding claim 4, the primary combination, as applied to claim 2, teaches each claimed limitation.
Minonishi further teaches wherein a thickness of a first bridge (30b) of the plurality of bridges is thicker than a thickness of a first track of the plurality of tracks (as shown in annotated Figure 9 above in claim 2).  
Regarding claim 5, the primary combination, as applied to claim 1, teaches each claimed limitation.
Minonishi further teaches wherein a thickness of the second electrode portion (31’/32’) is thicker than a thickness of the second pattern portion (as shown in Figure 9 above) (See also 13:12-22; “each of the power feeding portions 31, 31'; 32, 32' is formed over substantially an entire region of a power-feeding-portion-forming region 18b made of insulative resin film, which extend in the outer diameter direction with a predetermined width and a predetermined length in the circumferential direction from a portion of the outer periphery of the disc film body 18a. Each of the wire-like heating elements 30 and 30' is connected to a portion of an end edge of the power feeding portions 31, 31'; 32, 32' at the side of the wire-like heating elements 30 and 30'.”) (13:36-60; “…the wire-like heating elements 30 and 30' are formed in a predetermined 
Regarding claim 6, the primary combination, as applied to claim 5, teaches each claimed limitation.
Minonishi further teaches wherein the second pattern portion includes: 

    PNG
    media_image6.png
    639
    786
    media_image6.png
    Greyscale

a plurality of second tracks spaced apart from each other (individual windings of 30’) and having an arc shape (30a’) increasing from an inside to an outermost side of the second pattern portion (as shown above, relative to the radial direction), and a plurality of second bridges (30b’) connecting the plurality of second tracks in series (12:55-67 disclosing 30a’ being arc portions and 30b’ being connecting portions.  30b’ bridges spaced apart tracks and connects, electrically, such tracks in series) (10:39-47, referring to arc portions 30a’ and connecting portions 30b’, states that “By employing such topology pattern of wire-like heating elements 30, an area occupied by the arc portions 30a (30a-1 to 30a-3) can be largely increased than the connecting portions 30b (30b-1 to 30b-3) as compared with the conventional topology pattern of this type.”).  
Regarding claim 7, the primary combination, as applied to claim 6, teaches each claimed limitation.
Minonishi further teaches wherein the thickness of the second electrode portion is thicker than a thickness of any second track of the plurality of second tracks (31’/32’ are shown in Figure 9 being substantially thicker than the tracks of the pattern portion 30’).  
Regarding claim 8, the primary combination, as applied to claim 6, teaches each claimed limitation.
Minonishi further teaches wherein a thickness of a second bridge (30b’) of the plurality of second bridges is thicker than a thickness of a second track of the plurality of second tracks (as shown in annotated Figure 9 above in claim 6 and in claim 1).
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minonishi (U.S. Patent 6392205) in view of Bower et al. (U.S. Publication 2005/0109771), hereinafter Bower, and in further view of Nakamura (U.S. Patent 7417206).
Regarding claims 9-12, the primary combination, as applied to claim 5, teaches each claimed invention including [Minonishi] first and second plane heating elements (11a and 11b) both of which include a pattern portion (30 and 30’) including a start point and end point and an electrode portion (31/32 and 31’/32’) connected to the start point and end point, the pattern portion (30/30’) including a plurality of tracks spaced apart from each other (individual windings of 30 and 30’) and having an arc shape (30a and 30a’) increasing from an inside to an outermost side of the pattern portion and second pattern portion (as shown above, relative to the radial direction), respectively, and a 30b and 30b’) connecting the plurality of tracks in series (12:55-67 disclosing 30a being arc portions and 30b being connecting portions.  30b and 30b’ bridges spaced apart tracks and connects, electrically, such tracks in series) (10:39-47, referring to arc portions 30a and connecting portions 30b, states that “By employing such topology pattern of wire-like heating elements 30, an area occupied by the arc portions 30a (30a-1 to 30a-3) can be largely increased than the connecting portions 30b (30b-1 to 30b-3) as compared with the conventional topology pattern of this type.”).  Minonishi further teaches wherein the thickness of the electrode portion and second electrode portion (31/32 and 31’/32’) is thicker than a thickness of a track and second track, respectively (31/32 and 31/32’ are shown in Figure 9 being substantially thicker than the tracks of the pattern portion 30 and 30’) and wherein a thickness of a bridge and second bridge (30b and 30b’) is thicker than a thickness of a track and second track, respectively (as shown in annotated Figure 9 above in claim 2).  
Minonishi is silent on a third plane heating element including: a third pattern portion including a third start point and a third end point, the third pattern portion surrounding at least a portion of the second pattern portion, a third electrode portion connected to the third start point and the third end point of the third pattern portion, wherein a thickness of the third electrode portion is thicker than a thickness of the third pattern portion (claim 9), wherein the third pattern portion includes: a plurality of third tracks spaced apart from each other and having an arc shape increasing from an inside to an outermost side of the third pattern portion, and a plurality of third bridges connecting the plurality of third tracks in series (claim 10), wherein the thickness of the third electrode portion is thicker than a thickness of any third track of the plurality of third 
Nakamura teaches that it is known in the art of electric heaters (Abstract) to use a plane heating element in order achieve uniform temperature distribution (4:1-6; “There has been a demand for a heater that can heat a wafer with more uniform temperature distribution with a simpler structure, since it is difficult to achieve uniform temperature distribution with the conventional heater and it is necessary to carry out very complex and delicate control procedure to achieve a uniform temperature distribution.”) (10:9-21; “According to the present invention, it is preferable to divide the resistive heating member 5 into a plurality of zones each provided with a separate power feeder section and connected to the power terminals 11 so that electric power can be supplied independently to each of the power feeder sections 6. This constitution makes it possible to control the electric power supplied to the power terminals 11 so that each of the temperature measuring element 27 indicates a predetermined temperature and uniform temperature distribution over the surface of the wafer placed on the mount surface 3.”) (14:43-50; “heater 1 comprising the plurality of the resistive heating member 5 as described above makes it possible to compensate for slight asymmetry in the lateral configuration of the environment and unevenness in the thickness of the symmetrical heating member, while further decreasing the temperature difference across the surface of the wafer W.”) (25:33-57; “resistive heating member 5 of the present invention is preferably divided into a plurality of blocks as shown in FIG. 3 and FIG. 4 and formed in such a configuration as each block consists of arc and straight Paragraph 0011 of the instant application, as published, states that “the temperature distribution of an object to be heated may be changed according to the shape (that is, the pattern) of the plane heating element, and the plane heating element may be formed in a shape capable of heating the object to be heated as uniformly as possible.”) (Nakamura is reasonably pertinent to this particular problem of providing uniform heating to an object).

    PNG
    media_image7.png
    630
    730
    media_image7.png
    Greyscale


Here, the first and second plane heating elements of Nakamura correspond with the first and second plane heating elements (11a and 11b) of Minonishi.  
In addition to the first and second plane heating elements, Nakamura further teaches a third plane heating element (taken as the outer ring annotated above) including: 

    PNG
    media_image8.png
    630
    730
    media_image8.png
    Greyscale

a third pattern portion (“resistive heating member 5 of the present invention is preferably divided into a plurality of blocks as shown in FIG. 3 and FIG. 4 and formed in such a configuration as each block consists of arc and straight sections turning back in spiral or zigzag shape”) including a third start point and a third end point (ends of 5 that connect to power feeder sections 6), the third pattern portion surrounding at least a portion of the second pattern portion (as detailed above), a third electrode portion (6) connected to the third start point and the third end point of the third pattern portion, wherein a thickness of the third electrode portion is thicker than a thickness of the third pattern portion (19:1-3; “Each of the resistive heating members 5 is preferably formed 26:61 to 27:15, power feeder section is within the range of 1.5 to 5 mm) (See also Minonishi above), wherein the third pattern portion includes: 

    PNG
    media_image9.png
    704
    809
    media_image9.png
    Greyscale

a plurality of third tracks spaced apart from each other (individual windings of 5) and having an arc shape increasing from an inside to an outermost side of the third pattern portion (as shown above), and a plurality of third bridges connecting the plurality of third tracks in series (as shown above), wherein the thickness of the third electrode portion is thicker than a thickness of a third track (as shown above), and wherein a thickness of a third bridge is thicker than a thickness of a third track (as shown above).
The advantage of combining the teachings of Nahamura is that in doing so would provide an additional plane heating element (6:15-24) so that the electric heater can be 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Minonishi, as modified by Bower, with Nakamura, by duplicating the first and second plane heating elements, and features thereof, of Minonishi, in order to include a third plane heating element, as taught by Nakamura, for in doing so would provide an additional plane heating element (6:15-24) so that the electric heater can be divided into at least three zones, each provided with a separate power feeder section, so that electric power can be supplied independently to each zone, thereby improving control over the temperature distribution of the heater (citations above). Furthermore, duplicating the first and second plane heating elements of Minonishi to include an additional third plane heating element amounts to a mere duplication of parts, which has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04-VI-B.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761